Case 1:16-cv-00238-WLS Document 59-2 Filed 11/05/18 Page 1 of 3
   Case 1:16-cv-00238-WLS Document 58 Filed 10/22/18 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                   ALBANY DIVISION F'I d                          L./ .     P      M
                                                     18 at                        7·'//r
    UNITED STATES OF AMERICA,                                            .    l~U!~, 20      /'6
                                                                          .               B{.,t-
           Plain tiff,                                          DEPUTY CLERK, U.S. DISTRICT COURT
                                                                   MIDDLE DISTRICT OF GEORGIA
   v.                                                    CIVIL ACTION FILE NO.

   MARY WOHL WENDER CRISP,                               1: 16-CV-00238-WLS
   Individually, and in her capacities as
   The Executrix of the ESTA TE OF
   MARY BRADLEY COOPER
   WOHL WENDER, and the Trustee of
   The EDWARD WOHL WENDER, JR.
   CREDIT SHELTER TRUST and of the
   MARITAL TRUST created under the
   Last Will and Testament of Edward
   Wohlwender, Jr. and WOHL WENDER
   EST ATE PROPERTIES, LLC,

           Defendants.


                                           JUDGMENT

           In accordance with the Court' s order (Doc. 54) entered September 27, 2018,

  · granting plaintiffs Motion for Default Judgment, it is hereby ORDERED, ADJUDGED and

   DECREED that:

           1.      Plaintiff United States of America recover of Mary Wohlwender Crisp, in her

   capacity as executrix of the Estate of Mary Bradley Cooper Wohlwender, the amount of

   $ I 4,248,382.70, plus further accruals of statutory interest according to law from June 15,

   2018 to the date of judgment. Defendant Crisp is not liable in her individual capacity for

   this debt.

           2.      Pursuant to O.C.G.A. §53-12-192, plaintiff United States of America recover

   of Mary Wohlwender Crisp, individually, and in her capacity as trustee of the Marital Trust
!
    Case 1:16-cv-00238-WLS Document 59-2 Filed 11/05/18 Page 2 of 3
      Case 1:16-cv-00238-WLS Document 58 Filed 10/22/18 Page 2 of 3
•
t


       created under the Last Will and Testament of Edward C. Wohlwender, the sum of

       $12,649,454, plus further accruals of statutory interest according to law from June 15, 2018

       to the date of judgment.

                 3.        Alternatively, pursuant to 26 U.S.C. Section 6332(d), plaintiff recover of

       Mary Wohlwender Crisp, individually, and in her capacity as trustee of the Marital Trust

       created under the Last Will and Testament of Edward C. Wohlwender, the sum of

       $8,932,476, plus statutory interest thereon accruing from June 30, 2016, thereon according

       to law.

                 4.        This judgment shall bear interest at the rate set forth at 28 U.S.C.

       § 1961 (c )( l ).

                 5.        To the extent that plaintiff collects any or all of the judgments against

       defendant Crisp individually and/or as trustee, plaintiff will apply the collected proceeds to

       defendant Crisp's liability as executrix of the Estate of Mary Bradley Cooper Wohlwender

       for its unpaid federal estate tax liability, including interest, penalties, and statutory additions.

       If plaintiff fully collects that federal estate tax liability, it will collect nothing further on the

       judgments against defendant Crisp, either individually or as trustee, and will file

       satisfactions of those judgments.




                                                           2
Case 1:16-cv-00238-WLS Document 59-2 Filed 11/05/18 Page 3 of 3
   Case 1:16-cv-00238-WLS Document 58 Filed 10/22/18 Page 3 of 3



              6.        Pursuant to Fed. R. Civ. P. 54(b), the Court finds that there is no just reason

       for delay and directs that this judgment be final with respect to the claims that it

       encompasses. 1



   SO ORDERED, this 22"'-(lay of {JJ~                       , 2018 .


                                               W~l£~
                                              UNITED STA TES DISTRICT COURT




   1In its order granting plaintiffs motion for default judgment, the Court ordered that a
   receiver be appointed and that the pertinent federal tax arising under Section 6321 be
   foreclosed. Plaintiff has filed a motion, which identifies a specific individual to be
   appointed as receiver and sets forth the scope of the receiver' s responsibilities and authority.
   (Doc. 53). At a later date to be determined, the Court will issue a final judgment with
   respect to the remaining claims in this case.
                                                       3
